WIDENER, Circuit Judge,
concurring:
I concur in the result reached in the opinion of Judge Beezer, which is the decision of the court.
I concur in all of the opinion of Judge Beezer except the first paragraph of Part III A. 1. of the opinion which is found on page 8 of the circulated slip opinion, and the penultimate sentence of the text of the opinion found in Part VI thereof on page 22 of the circulated slip opinion.
For that part I have just mentioned with respect to Part III. A. 1., although in different context, I would substitute a discussion of the bail clause of the Eighth Amendment based on that found in Carlson v. Landon, 342 U.S. 524 at p. 545, 72 S.Ct. 525, 96 L.Ed. 547 (1952).
As for the sentence in Part VI of the opinion, I would substitute the following:
After carefully considering all the circumstances reflected in the record, we are of opinion that Welch is a more worthy plaintiff than Zadvydas, and, having been confined for more than 6 months, is entitled to the presumption outlined in Zadvydas v. Davis, 533 U.S. at 699-701, 121 S.Ct. 2491, that his continued detention is unlawful, the Attorney General having not shown there is a significant likelihood of removal in the reasonably foreseeable future.
I also emphasize an additional reason for my joining in the holding of this case that 8 U.S.C. § 1226(c) is invalid as applied to Welch. Although the Attorney General is the party in this case, as well as the government’s attorney, he has not relied either on national security or foreign policy as a reason for the continued detention of Welch. In either of those fields, his wishes are virtually unassailable.